Citation Nr: 1219712	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  05-28 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease, left knee, to include as secondary to service-connected disability. 

2.  Entitlement to service connection for degenerative joint disease, right knee, to include as secondary to service-connected disability. 

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to February 1993. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a May 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This case was previously before the Board in September 2008 and December 2010, at which time the present appellate claims were remanded for further development.  In pertinent part, the December 2010 remand directed that the Veteran be accorded VA medical examinations which addressed the etiology of her current knee disorders and hypertension.  Such examinations were accomplished in April 2011.  However, for the reasons detailed below, the Board finds that the examination regarding the knees is not adequate for resolution of this case, and that a remand is required to obtain clarification from the examiner.  In addition, other development is required in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board observes that as part of the December 2010 remand directives, it provided specific instructions as to the questions the VA examiner was to answer regarding the Veteran's claims of service connection for disabilities of the left and right knees.  Specifically, the examiner was to answer the following:

The examiner should advance an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the current right and left knee degenerative joint disease are related to an injury in service, or otherwise related to service. 

If not, is it at least as likely as not (a probability of 50 percent or greater) that the right and left knee degenerative joint disease were caused by the Veteran's service-connected spine disabilities and/or the service-connected right foot muscle pain and cramping? 

If not, is it at least as likely as not (a probability of 50 percent or greater) that the right and left knee degenerative joint disease have been aggravated (i.e. permanently worsened) beyond the natural progression of degenerative joint disease by the service-connected disabilities of the spine and/or the service-connected right foot muscle pain and cramping? 

The Board also directed the examiner to consider the August 1987 service treatment record diagnosing left knee muscular strain in the service treatment records.  Moreover, the Board stated that a "complete rationale for all opinions expressed must be provided."

The Veteran underwent a VA medical examination in April 2011, at which the examiner noted that the VA claims folder had been reviewed.  Following evaluation of the Veteran, the examiner stated that the Veteran's bilateral knee condition was not related to events that occurred in military service; there were no service treatment records regarding bilateral knee pain; the Veteran was seen on one occasion in service for a strain of the left knee in August 1997; no chronicity was noted; and that the Veteran now has degenerative joint disease of both knees.  With respect to the issue of secondary service connection, the examiner stated that the Veteran's bilateral knee condtion was not caused by, or aggravated by, the Veteran's foot or spine condition; that right foot muscle pain and cramping, lumbar and cervical strains and degenerative disc disease were not etiologies for degenerative joint disease of the knee.

From the wording of the April 2011 VA examiner's rationale, it appears that the examiner indicated that the Veteran's current knee disabilities were not of the type that would have developed from the type of left knee injury she was treated for in August 1997.  However, the examiner did not explicitly state such was the case in the examination report, and the Board cannot make such an interpretation of a competent medical opinion on its own initiative.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Finally, while the examiner indicated that the current knee disabilities were not caused or aggravated by the already service-connected disabilities, the rationale provided appears to go toward whether they could be the direct cause of such disabilities; it does not address whether the current symptomatology of the service-connected disabilities aggravated (i.e., permanently worsened beyond natural progression) already existing disabilities.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The United State Court of Appeals for Veterans Claims (Court) has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In view of the deficiencies of the April 2011 VA examiner's opinion detailed in the preceding paragraph, the Board must find that it is not adequate for resolution of this case.  The Court had held that once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In fact, the record reflects that an addendum was requested and provided to clarify the examiner's opinion regarding the Veteran's hypertension, but no such request was made regarding the knees.

The Board also notes that the Court has held that has held that "a remand by ... the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  We hold further that a remand by ... the Board imposes upon the Secretary of Veterans Affairs a concomitant duty to ensure compliance with the terms of the remand."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

For these reasons, the Board finds that a remand is required to obtain clarification of the April 2011 VA examiner's opinion regarding the Veteran's current knee disabilities.  If the original examiner is unavailable, then the requested opinion should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be conducted.

Also, while an addendum was provided regarding the claim for hypertension in December 2011, an aspect of her claim was not addressed therein.  The Veteran submitted documentation in February 2011 from her VA medical records which indicates that the use of medication for pain may or did affect blood pressure control.  See VA treatment records dated in September 2008 and January 2011.  As an explanation was not provided in the treatment records, this should be addressed by the VA examiner on remand.  

Since a new examination may be necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

In addition, the Board notes that in an April 2012 statement to the RO, the Veteran stated that she desired an in-person hearing at the local RO before a decision review officer (DRO).  No such hearing was accorded to the Veteran in this case.  Therefore, a remand is required to accord the Veteran such a hearing.

The Veteran also indicated in her April 2012 statement that she may request a Travel Board hearing in the future if needed.  However, she did not explicitly request such a hearing.  Nevertheless, as Travel Board hearings are scheduled by the RO (See 38 C.F.R. §§ 20.700, 20.704(a)) clarification as to this matter should be obtained prior to the return of the Veteran's VA claims folder to the Board.

The Board finds that any outstanding treatment records regarding the Veteran's current disabilities of the knee, and hypertension, should be obtained while this case is on remand.  Also, as the Veteran seeks care through VA, recent records dating from April 2010 should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that she either provide or sufficiently identify relevant medical records pertaining to treatment of her knees and hypertension since her discharge from service that are not already of record.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  Obtain VA medical records pertaining to the Veteran that date from April 2010.

3.  After obtaining any additional records to the extent possible, the Veteran's claims folder should be made available to the April 2011 VA examiner for clarification of the opinion expressed regarding the etiology of the current knee disorders.  

Specifically, the examiner is asked to opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that current disability of the right and left knees is related to an injury in service, or otherwise related to service.  The examiner should also specifically address whether it is at least as likely as not that current disability is at least as likely as not related to the August 1987 in-service treatment of the left knee.  

The examiner should also address whether it is at least as likely as not that service-connected spine disabilities, a right foot disability and/or the left leg lipoma caused the current knee disabilities.  

Also, the examiner should address whether it is at least as likely as not that service-connected spine disabilities, a right foot disability and/or the left leg lipoma have aggravated (i.e., worsened beyond the natural progression) the current disabilities of the knees.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

If the original examiner is unavailable, then the requested opinion should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be conducted.

4.  After obtaining any additional records to the extent possible, the Veteran's claims folder should be made available to the April 2011 VA examiner for clarification of the opinion expressed regarding the etiology of hypertension.  The examiner should address whether it is at least as likely as not that anti-inflammatory medications taken for her service-connected disabilities at least as likely as not caused hypertension.  See VA treatment records dated in September 2008 and January 2011.

Also, the examiner should address whether it is at least as likely as not that anti-inflammatory medications taken for her service-connected disabilities aggravated (i.e., worsened beyond the natural progression) the hypertension.

A complete rationale for any opinion expressed must be provided.

If the original examiner is unavailable, then the requested opinion should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be conducted.

5.  The AMC/RO should schedule a DRO hearing in accordance with the Veteran's April 2012 hearing request.  The AMC/RO should notify the Veteran and her representative of the date and time of the hearing.  

6.  The AMC/RO should also obtain clarification from the Veteran as to whether she desires a Travel Board hearing, or any other type of hearing before the Board, in this case.  If the Veteran indicates that she does desire a Travel Board hearing, or a videoconference hearing at the RO, then one should be scheduled.

7.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in March 2012, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
S. S TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


